DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are currently pending in the present application. Claims 1, 10, 15 and 17-20 are currently amended; claims 2-9, 11-13 and 16 are original; and claim 14 is withdrawn. The amendment dated December 8, 2021 has been entered into the record;
Claims 10 and 17 were previously objected to for informalities. The objections are now withdrawn as the applicant has amended the claims;
Claim 19 was previously rejected under 35 USC §112(b). The rejections are now withdrawn as the applicant has amended the claims.

Response to Arguments
Applicant's arguments with respect to the newly amended independent claims 1 and 10, especially “Huang does not disclose “first partition wall” 551 which is between the first and second color conversion patterns 554 and 555 including light scattering material and a “second partition wall.” Therefore, Huang necessarily does not disclose, teach or suggest at least: the partition wall extends from between the first color conversion pattern and the second color conversion pattern and away from the substrate [to which light is emitted1 and comprises a light-scattering material which scatters light incident thereto of amended Claim 1, and a second 
Applicant's arguments with respect to the newly amended independent claim 17 have been fully considered, but are moot in light of the new ground of rejection set forth below. The new ground of rejection cite Figure 6 of Huang (US 2015/0048348), of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The dependent claim 19 recites “the first partition wall protrudes further than each of the adjacent color conversion patterns and a height of the first partition wall from a surface of the second substrate is higher than those of the adjacent color conversion patterns from the surface of the second substrate”. However, the newly amended independent claim 17 requires "a first partition wall within the color filter, the first partition wall disposed between adjacent 
            
    PNG
    media_image1.png
    477
    577
    media_image1.png
    Greyscale


In Figure 9, the first partition wall 120 does not protrude further than each of the adjacent color conversion patterns 150, 160 and 170, and a height of the first partition wall 120 from a surface of the second substrate 410 is not higher than those of the adjacent color conversion patterns 150, 160 and 170 from the surface of the second substrate 410, as required in claim 19; it appears that the applicant intended to claim the wall 140b as the first partition wall, where claim 17 required the first partition wall within the color filter layers. It also appears 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2015/0048348), of record, in view of Chen (US 2018/0356688), of record.
Regarding claim 17, Huang discloses a display apparatus (Fig. 6) comprising:
a display panel (51, 59, 50) comprising:
a plurality of pixels (500) from which incident light of an incident color is emitted ([0032]-[0033]);
a first substrate (51) on which the plurality of pixels are arranged; and
a color filter (52, 55, 56) in which the incident light of the incident color emitted from the display panel is color-converted and from which color-converted light is emitted ([0033]), the color filter comprising:
a second substrate (52) comprising:
a plurality of pixel areas (the areas created by the sub-pixels 502, 503 and 504) respectively corresponding to the plurality of pixels of the display panel, and
a light-shielding area (the area created by 561 and 551) which is disposed between adjacent pixel areas respectively corresponding to adjacent pixels of the display panel; and
a color conversion layer (55) comprising a plurality of color conversion patterns (554, 555) respectively in the plurality of pixel areas, wherein the color conversion layer color-converts the incident light of the incident color and emits the color-converted light toward the second substrate (Fig. 6; [0031]-[0033]), and
a light blocking member (551, 561) corresponding to the light shielding area of the color filter, the light blocking member comprising:

a second partition wall (551) on the thin-film encapsulation layer, and between the thin-film encapsulation layer of the display panel and the color filter.
Huang does not disclose a thin-film encapsulation layer on the second substrate, and a portion of the light blocking member disposed closer to the display panel than the color conversion layer of the color filter.
However, Chen discloses a thin-film encapsulation layer on a second substrate (130 on 200 in Figs. 4-5), and disposing a planarizing layer (103) such that a portion of the light blocking member disposed closer to the display panel than the color conversion layer of the color filter (Fig. 5, a portion of 101 protruded further than 121 and 122, being closer to the display panel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Huang and Kwon with the teachings of Chen, wherein a planarizing layer is between the thin-film encapsulation layer of the display panel and the color filter and a portion of the light blocking member disposed closer to the display panel than the color conversion layer of the color filter, so that the quantum-dot layer has a higher standing point than the black matrix and one can control the maximum incident angle of the incident light (Chen: Fig. 6, [0032], [0036]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Chen, and in further view of Bessho (US 2015/0077966), of record.
Regarding claim 18, Huang and Chen disclose the limitations of claim 17 above.
Huang does not disclose the first partition wall comprising a light-scattering material.
However, Bessho discloses a first partition wall comprising a light-scattering material ([0256]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed by Huang and Chen with the teachings of Bessho, wherein the first partition wall comprises a light-scattering material, by disposing the barrier having the light-scattering property as taught by Bessho, that a part of the light scattered at the side surface of the barrier can be effectively extracted (Bessho: [0205]).

Regarding claim 19, Huang, Chen and Bessho disclose the limitations of claim 18 above, and Huang further discloses wherein the first partition wall does not protrude further than each of the adjacent color conversion patterns and a height of the first partition wall from a surface of the second substrate is not higher than those of the adjacent color conversion patterns from the surface of the second substrate (see 112(b) rejections above) (Fig. 6)

Regarding claim 20, Huang, Chen and Bessho disclose the limitations of claim 17 above, and Huang further discloses wherein the first partition wall and the second partition wall contact each other (Fig. 6).

Allowable Subject Matter
Claims 1-13 and 15-16 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of Huang (US 2015/0048348) discloses a color filter (Fig. 6) comprising: a substrate (52) comprising a plurality of pixel areas (the areas created by the sub-pixels 502, 503 and 504) and a light-shielding area (the area created by 561 and 551) which is disposed between adjacent pixels areas among the plurality of pixel areas; a color conversion layer (55) which color-converts incident light of an incident color and emits color-converted light toward the substrate (paragraph [0033]), the color conversion layer comprising: a first color conversion pattern (554) in a first pixel area (the area created by the sub-pixel 502) among the plurality of pixel areas and with which the incident light of the incident color is converted into light of a first color ([0033] “red light”); and a second color conversion pattern (555) in a second pixel area (the area created by the sub-pixel 503) among the plurality of pixel areas and with which the incident light of the incident color is converted into light of a second color ([0033] “green light”); and a partition wall (551) in the light-shielding area and between the first color conversion pattern and the second color conversion pattern. The prior art of Kwon (US 2017/0062674) discloses a light-shielding layer comprising a light-scattering material which scatters light ([0082]).
However, Huang and Kwon fail to disclose “the partition wall extends from between the first color conversion pattern and the second color conversion pattern and away from the substrate”. The examiner further considered Cok (US 2007/0200492) and Newman (US 2007/0077349). However, the prior art applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-9 are allowable by virtue of their dependence on claim 1.
Regarding claim 10, Huang discloses a display apparatus (Fig. 6) comprising: a display panel (51, 59, 50) comprising a plurality of pixels (500) from which incident light of an incident color is emitted ([0032]-[0033]); and a color filter (52, 55, 56) in which the incident light of the incident color emitted from the display panel is color-converted and from which color-converted light is emitted ([0033]), the color filter comprising: a first substrate (52) comprising a plurality of pixel areas (the areas created by the sub-pixels 502, 503 and 504) respectively corresponding to the plurality of pixels of the display panel and a light-shielding area (the area created by 561 and 551) which is disposed between adjacent pixel areas; a color conversion layer (55) which color-converts the incident light of the incident color and emits the color-converted light ([0033]), the color conversion layer comprising: a first color conversion pattern (554) in a first pixel area (the area created by the sub-pixel 502) among the plurality of pixel areas and with which the incident light of the incident color is converted into light of a first color ([0033] “red light”); and a second color conversion pattern (555) in a second pixel area (the area created by the sub-pixel 503) of the plurality of pixel areas and with which the incident light of the incident color is converted into light of a second color ([0033] “green light”); and a first partition wall (551) in the light-shielding area and between the first color conversion pattern and the second color conversion pattern. Kwon discloses a light-shielding layer comprising a light-scattering material which scatters light ([0082]).
However, Huang and Kwon fail to disclose, in light of the specifications, “a second partition wall between the display panel from which the incident light of the incident color is emitted and the color filter, the second partition wall corresponding to the first partition wall which includes the light-scattering material”. The examiner further considered Cok (US 2007/0200492) and Newman (US 2007/0077349). However, the prior art applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 10.
Dependent claims 11-13 and 15-16 are allowable by virtue of their dependence on claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                               

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871